UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(D) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): October 26, 2012 Resource America, Inc. (Exact Name of Registrant as Specified inCharter) Delaware 0-4408 72-0654145 (State of Other Jurisdiction (Commission (IRS Employer of Incorporation) File Number) Identification No.) One Crescent Drive, Suite 203 Navy Yard Corporate Center Philadelphia, PA (Address of Principal Executive (Zip Code) Offices) Registrant's telephone number, including area code: 215-546-5005 (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.01. Entry into a Material Definitive Agreement. On October 26, 2012, Resource Capital Investor, Inc. and Resource Properties XXX, Inc. (collectively the “Borrowers”), each an indirect wholly-owned subsidiary of Resource America, Inc., entered into a Third Loan Modification Agreement (the “Amendment”) with Republic First Bank (the “Bank”) with respect to an existing $3.5 million secured line of credit (the “Facility”) of which Resource America, Inc. acts as guarantor. The Amendment provides for an extension of the maturity date of the Facility from December 1, 2013 to December 28, 2014. The foregoing description of the Amendment does not purport to be complete and is qualified in its entirety by reference to the Amendment which is attached as an exhibit and incorporated into this report by reference. Item 9.01. Financial Statements and Exhibits. (d) Exhibits Exhibit No. Description Third Loan Modification Agreement dated October 26, 2012 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Resource America, Inc. Date:October 31, 2012 /s/Thomas C. Elliott Thomas C. Elliott Senior Vice Presidentand Chief Financial Officer EXHIBIT INDEX Exhibit No. Description Third Loan Modification Agreement dated October 26, 2012
